Exhibit 10.1
 
COMMITMENT AND ACCEPTANCE
 


 
This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
July 19, 2006, is entered into among the parties listed on the signature pages
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement (as defined below).
 
PRELIMINARY STATEMENTS
 
Reference is made to that certain Amended and Restated Credit Agreement dated
April 22, 2005 by and among M/I Homes, Inc., JPMorgan Chase Bank, N.A., as
Agent, and the Lenders party thereto (as amended, modified, supplemented or
restated from time to time, the “Credit Agreement”).
 
Pursuant to subsection 2.6(b) of the Credit Agreement, Borrower has requested an
increase in the Aggregate Commitment from $735,000,000 to $750,000,000. Such
increase in the Aggregate Commitment is to become effective on July 19, 2006
(the “Increase Date”). In connection with such requested increase in the
Aggregate Commitment, Borrower, Agent and Bank of Montreal (“Accepting Lender”)
hereby agree as follows:
 
1. ACCEPTING LENDER’S COMMITMENT. Effective as of the Increase Date, Accepting
Lender shall become a party to the Credit Agreement as a Lender, shall have
(subject to the provisions of subsection 2.6(b) of the Credit Agreement) all of
the rights and obligations of a Lender thereunder, shall agree to be bound by
the terms and provisions thereof and shall thereupon have a Commitment under and
for purposes of the Credit Agreement in the amount set forth opposite Accepting
Lender’s name on the signature pages hereof.
 
2. REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER. Accepting Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Commitment and Acceptance and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it satisfies the requirements, if any, specified in
the Credit Agreement that are required to be satisfied by it in order to become
a Lender, (iii) from and after the Increase Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
its Commitment, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to subsection 6.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment and Acceptance on the basis
of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to this Commitment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Accepting Lender; and (b) agrees that (i) it will,
independently and without reliance on the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
3. REPRESENTATIONS OF BORROWER. Borrower hereby represents and warrants that, as
of the date hereof and as of the Increase Date, (a) no event or condition shall
have occurred and then be continuing which constitutes a Default or Event of
Default and (b) the representations and warranties contained in Section 4 of the
Credit Agreement are true and correct in all material respects (except to the
extent any such representation or warranty is stated to relate solely to an
earlier date).
 
4. GOVERNING LAW. This Commitment and Acceptance shall be governed by the
internal laws (including §735ILCS 105/5-1 et seq., but otherwise without regard
to principles of conflict of law) of the State of Illinois but giving effect to
federal laws applicable to national banks.
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.
 
 

    M/I HOMES, INC.              
 By:
     Name: Phillip G. Creek    Title: Senior Vice President, Chief Financial  
           Officer and Assistant Secretary                JPMORGAN CHASE BANK,
N.A., as Agent                 By:      Name:      Title:                    
 $15,000,000    BANK OF MONTREAL                By:      Name:  Aaron Lanski  
 Title:  Vice President      

 
 